PD-0424-15




                                                   RECEIVED IN-
Cgae* n-FOlMlA]Appals &t /eniAS               COURT OF CRIMINAL APPEALS
•fib. &>* ifMfyZfif-M &*tioS                             1 3 2015


                                                    el Acoste, Clerk ,.-.,
                                                           FILED IN
                                                  COURT OF CRIMINAL APPEALS
                                       E£E
                                                         HAY 14 2015

                                                       Abel Acosta. Clerk




'/bprA&chtet*           ^~
                        ^£//as??SM>rM/hM -Zti4tkr "7i.(fcph 'of' 1

                     ,) /J/W) M-:rU*?4?v»s/Mtt tortltff^
                     MKp. fopj's ^'/^/^